       Case 1:20-cv-04775-VEC Document 4 Filed 06/22/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------X
510 W42 HOLDINGS, LLC,                                                         Civil Case No.:

                                   Petitioner,                                 NOTICE OF MOTION
                                                                               TO VACATE ARBITRATION
-against-                                                                      AWARD              ___


THE NEW YORK HOTEL & MOTEL TRADES COUNCIL,
AFL-CIO,

                                    Respondent.
---------------------------------------------------------------------------X

        Pursuant to the Federal Arbitration Act, 9 U.S.C. § 10, and the Labor Management

Relations Act, 29 U.S.C. § 185(c), Petitioner 510 W42 Holdings LLC hereby moves for an Order

vacating the April 7, 2020 Arbitration Award of the Independent Chairperson.

        In support of its Motion, Petitioner relies on its accompanying Petition, Declaration of

Theresa M. Roche, and Petitioner’s Memorandum of Law in Support of its motion to vacate the

April 7, 2020 arbitration award, which are incorporated herein by reference.

        WHEREFORE, Petitioner respectfully requests that this Court vacate the Impartial

Chairperson’s April 7, 2020 Award in this matter and grant such other relief as the Court deems

just and proper.


Dated: Lake Success, New York
       June 22 2020

                                            MILMAN LABUDA LAW GROUP PLLC

                                            By:/s/ Jamie S. Felsen
                                            Attorneys for Petitioner
                                            3000 Marcus Avenue, Suite 3W8
                                            Lake Success, New York 11042
                                            (516) 328-8899
      Case 1:20-cv-04775-VEC Document 4 Filed 06/22/20 Page 2 of 2




To:   Joseph Farelli, Esq.
      Pitta LLP
      Counsel for Respondent
      120 Broadway, 28th Floor
      New York, New York 10271
